The court properly determined that petitioner proved by a preponderance of the evidence that appellant abused and neglected Genesis, and derivatively neglected Rachel, based on Rachel’s statements to a doctor at the hospital where Genesis was treated and to an Administration for Children’s Services caseworker. The court found that these statements were amply corroborated by Genesis’s hospital records and by the doctor’s testimony concerning those statements and as to 22-month-old Genesis’s injuries, which included significant head and body trauma from appellant’s picking her up by her legs, swinging her into furniture, and kicking her in the back into a wooden garbage can (see Matter of Nicole V., 71 NY2d 112, 118 [1987]).
The court properly drew a negative inference against appellant based on his failure to testify, which did not violate his Fifth Amendment rights because Family Court proceedings are civil in nature (see Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141 [1983]; Matter of Leah M. [Anthony M.], 81 AD3d 434 [1st Dept 2011]). Concur — Sweeny, J.P., Renwick, Andrias, Freedman and Feinman, JJ.